UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7254



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JEFFREY EVANS LARK,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-92-53, CA-97-647-3-P)


Submitted:   October 8, 1998                 Decided:   October 29, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Evans Lark, Appellant Pro Se. Brian Lee Whisler, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Evans Lark seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998) and order denying his motion to reconsider. We have

reviewed the record and the district court’s opinions and find that

the § 2255 motion was filed beyond the one year limitation for such

actions. See id; Brown v. Angelone, 150 F.3d 370 (4th Cir. 1998).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2